Citation Nr: 1820079	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-26 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee anterior cruciate ligament (ACL) tear reconstruction with degenerative joint disease (DJD).

2.  Entitlement to a rating in excess of 10 percent for right shoulder supraspinatus and biceps repair with residual tear of right rotator cuff.


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to January 2012.  His awards and decorations include the Legion of Merit, four Bronze Star Medals, a Purple Heart, and an Army Commendation Medal with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran is currently service-connected for, in pertinent part, right ACL tear reconstruction with DJD and right shoulder supraspinatus and biceps repair with residual tear of right rotator cuff.  He was last examined for these disabilities in a September 2011 pre-discharge general medical examination.  

Right Knee 

During the September 2011 examination, the Veteran reported flare-ups as often as once per day and each time lasting for 16 hours.  The Veteran reported that the flare-ups were precipitated by physical activity and alleviated by rest.  The Veteran reported that during flare-ups, he would feel pain with running and limitation of motion of the joint due to locking.  The Board notes that this is consistent with a September 2008 medical treatment record, wherein the Veteran reported that his right knee would pop, click, lock, and/or buckle.  VA regulations and governing case law anticipate that examiners will offer opinions regarding additional functional loss due to flare-ups, including estimates of additional loss of range of motion in degrees where appropriate, and that the Board shall ensure that examiners have evaluated all procurable and assembled information before determining that such estimates cannot be made.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Notably, a July 2008 medical treatment record states that previous arthroscopic pictures from 2000 show significant degenerative changes as well as minimal meniscal tissues left.  In the Veteran's June 2014 VA Form 9, substantive appeal, he also asserted that he had no stability in his right knee.  Such evidence suggests that the Veteran may be also eligible for compensation under additional Diagnostic Codes.  38 U.S.C. § 4.71a, Diagnostic Codes 5258-5259; see Lyles v. Shulkin, 29 Vet. App. 107 (2017).

As the September 2011 examination did not address the functional impact of flare-ups or of the loss of meniscal tissue, if any, the Board finds that another examination is necessary. 

Right Shoulder/Arm 

During the September 2011 examination, the Veteran reported flare-ups as often as four times per day and each time lasting for 1 hour.  The Veteran reported that the flare-ups were precipitated by physical activity and alleviated by rest.  The Veteran reported that during flare-ups, he would feel pain with running and limitation of motion of the joint, specifically with overhead lifting and raising his arm.  As explained above, examiners should offer opinions regarding additional functional loss due to flare-ups, including estimates of additional loss of range of motion in degrees where appropriate.  The Board notes that a January 2010 treatment record states that the Veteran felt popping in his shoulder, as though "something [was] popping out of place."  The additional limitation of motion during flare-ups and shoulder "popping" suggest that the Veteran may be also eligible for compensation under additional Diagnostic Codes.  See 38 U.S.C. § 4.71a, Diagnostic Codes 5201-5202.  Therefore, the Board finds that another examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain all relevant treatment records relating to the remanded issues and to associate those records with the Veteran's claims folder.  All records/responses received must be associated with the claims folder.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and severity of the Veteran's right knee ACL tear reconstruction with degenerative joint disease.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies, to include range of motion studies, should be performed and all findings should be set forth in detail.

In the examination report, the examiner should delineate all symptoms or pathology attributable to the service-connected right knee disability.  The examiner should assess the severity of each symptom.  The examiner should state whether the Veteran's right knee disability results in loss of motion due to pain, excess fatigability, weakened movement, or incoordination, and if there is such loss of motion, the examiner should state at what point, in degrees of extension and/or flexion, the loss of motion occurs.  The examiner should ensure that the range of motion studies include passive and active motion of the knees, as well as testing of knee motion in weight-bearing and nonweight-bearing positions.

The examiner must address the Veteran's report of flare-ups and, based on the knowledge of the medical community at large, offer an opinion as to the effect of those flare-ups, if any, on the range of motion of his right knee.  The examiner should consider all evidence, including the Veteran's statements, when writing the report. 

The examiner must provide a complete rationale for all opinions rendered.  If the examiner determines that explanations for one or more of the matters on remand are not feasible, the examiner must explain why such an opinion is not possible.

3.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and severity of the Veteran's shoulder supraspinatus and biceps repair with residual tear of right rotator cuff.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies, to include range of motion studies, should be performed and all findings should be set forth in detail.

In the examination report, the examiner should delineate all symptoms or pathology attributable to the service-connected right shoulder/arm disability.  The examiner should assess the severity of each symptom.  The examiner should examine the Veteran's right shoulder for active and passive range of motion, including evidence of pain throughout both active and passive ranges of motion, in weight-bearing and nonweight-bearing.  The examiner should address the reported "popping" that the Veteran experiences in his shoulder.   

The examiner must address the Veteran's report of flare-ups and, based on the knowledge of the medical community at large, offer an opinion as to the effect of those flare-ups, if any, on the range of motion of his right arm.  The examiner should consider all evidence, including the Veteran's statements, when writing the report. 

The examiner must provide a complete rationale for all opinions rendered.  If the examiner determines that explanations for one or more of the matters on remand are not feasible, the examiner must explain why such an opinion is not possible.
4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the appeal.  If any of the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

